Citation Nr: 0212349	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  01-01 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington,
West Virginia



THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
the service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from December 1964 to November 
1966.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 decision of the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in August 1995.  

The Board remanded the case to the RO for additional 
development of the record in May 1997.  

The veteran testified at a video hearing before the 
undersigned Member of the Board in June 2002.

At the hearing the veteran appeared to raise the issue of 
entitlement to service connection for residuals of injuries 
to his legs.  As that issue has not been fully developed for 
appellate review, it is referred to the RO for such further 
development as may be necessary.



FINDINGS OF FACT

1.  Neither version of the regulations for rating PTSD is 
more advantageous to the veteran.

2.  The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximate that of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms of flattened affect, 
disturbances of motivation and mood, impaired memory, and 
considerable impairment in establishing and maintaining 
effective or favorable relationships with people.

3.  Occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood are not demonstrated.



CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating for 
the service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.132 
including Diagnostic Code 9411 (effective prior to Nov. 7, 
1996), 4.130 including Diagnostic Code 9411 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case and 
the Supplemental Statement of the Case.  There does not 
appear to be any relevant evidence that has not been 
associated with the claims folder.  

The record contains sufficient information to decide the 
claim.  This includes VA examination performed to evaluate 
the severity of the service-connected disability.  

The veteran testified that he was in receipt of Social 
Security benefits, which were awarded on the basis of 
disabilities other than PTSD.  As such, the Board finds that 
the Social Security records are not relevant to this claim.

A summary of the veteran's treatment at a vet center is part 
of the record.  Although there may be additional records, his 
treating therapist presents in the summary the pertinent 
information that could be gleaned from the actual treatment 
records.  Therefore, there is no reasonable possibility that 
efforts to obtain the actual treatment records would assist 
the veteran in his claim.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  


II.  Evaluation of the Service-Connected PTSD

A.  Factual Background 

A careful review of service medical records at the time of 
the veteran's induction examination and at separation shows 
normal psychiatric and neurologic systems.  

The records show that the veteran underwent VA psychiatric 
evaluation in August 1994, where he reported complaints of 
long-term sleep disturbance, intrusive memories from Vietnam, 
and social withdrawal.  The veteran was diagnosed as having 
PTSD.

In a September 1994 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating under 
Diagnostic Code 9411, effective from the date of claim in 
June 1994.

The veteran underwent a VA examination in August 1995 when he 
described his Vietnam combat experiences.  The veteran also 
reported working after service for over 17 years in coal 
mining.

The symptoms reported by the veteran included:  Flashbacks of 
specific events in Vietnam; frequent nightmares; disruptive 
sleep; hypervigilance; a heightened startle response; poor 
concentration; and suicidal thoughts but no plan.

Upon examination, the examiner found the veteran was neatly 
groomed; his mode of activity and gait were normal, but he 
avoided eye contact.  The veteran's speech was normal in tone 
and relevance.  He was oriented to person, place, time, and 
purpose.  His memory appeared intact in all areas.  The 
veteran's mood was described as depressed with flat affect.  
Thought content was negative for any hallucinations or 
delusions.  Impulse control was contained, and insight was 
described as being fair.  

The diagnoses on Axis I were those of PTSD; and depression, 
not otherwise specified.

Testimony of the veteran at a hearing before an RO hearing 
officer in August 1995 was to the effect that he had become 
more nervous and depressed over time, as well as withdrawn.  
He also described frequent nightmares and flashbacks.

In May 1997, the Board remanded the case to the RO for 
another examination of the veteran.

A report of VA examination in October 1997 reflects Axis I 
diagnoses of PTSD and depression, not otherwise specified.  
The veteran indicated that he had maintained employment with 
the same coal company since 1995 by driving a rock truck.  
The examiner noted the veteran's psychosocial stressors as 
being those of chronic pain, mood symptoms, and limited 
social interactions aggravated by his wife's current illness.  
A GAF (Global Assessment of Functioning) score of 60 was 
assigned, indicative of moderate difficulty in social and 
occupational functioning.  American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
32 (4th ed.) (1994).  

In a December 1997 rating decision, the RO assigned an 
increased evaluation for the service-connected PTSD from 10 
percent to 30 percent, effective from the date of claim in 
June 1994.
  
A letter received in May 2000 from a Readjustment Counseling 
Therapist reflects that the veteran had severe PTSD symptoms, 
and that he had been participating in psychotherapy sessions 
consistent with treatment since January 1998.

The veteran underwent a VA examination in April 2000.  The 
examiner noted that the veteran had not been hospitalized for 
a psychiatric illness since his last VA examination.  The 
veteran reported that he was no longer employed due to 
disability secondary to a back injury.  He also reported 
participating in group therapy every other week at a vet 
center.

The symptoms reported by the veteran included those of 
intrusive thoughts and images about combat in Vietnam; 
nightmares; hypervigilance; flashbacks; anxiety; avoidance of 
activities; memory problems; lack of interest or motivation 
in activities that he used to enjoy; sleep disturbance; and 
being easily irritated and upset.

The veteran reported spending most of his day at home, 
watching television and doing gardening.  He occasionally 
visited his sisters and brothers.  He belonged to a church 
and participated in activities.  Physical limitations 
prevented him from fishing or hunting.   The veteran reported 
seeing one friend occasionally, but not having many friends.

Upon examination, the veteran was noted to be well groomed 
and neatly attired in a casual outfit.  His behavior was calm 
and cooperative, and he made good eye contact.  The veteran 
was tearful, particularly when he spoke about combat.  His 
speech was spontaneous, with proper tone and rate.  His 
thoughts were goal-directed and relevant.  

The veteran denied suicidal or homicidal ideas, and denied 
audiovisual hallucinations.  The examiner noted no delusional 
ideas.  The veteran's mood was euthymic with appropriate 
affect.
 
The diagnosis on Axis I was that of PTSD.  A GAF score of 60 
was assigned, indicative of moderate difficulty in social and 
occupational functioning.  

A September 2000 letter from a VA psychiatrist reflects 
exacerbations of the veteran's PTSD.  It was the opinion of 
the VA psychiatrist that the veteran should refrain from 
work-related activities until such time as his PTSD became 
more controlled.

VA progress notes dated in September, October, and November 
2000 reflect necessary adjustments to medications taken by 
the veteran to treat PTSD.

The veteran underwent a VA examination in April 2001.  He 
complained that the medications wiped him out, and that he 
could not tolerate the side effects of smaller doses.  He 
reported difficulty initiating and maintaining sleep, and 
having dreams of combat in Vietnam.  Noises continued to 
startle him, and he reported intrusive memories on a daily 
basis as well as flashbacks.  

Current psychiatric symptoms reported by the veteran included 
those of memories of disturbing events in Vietnam, 
nightmares, anxiety, sleep disturbance, startle response, and 
conflict with his former son-in-law.

The veteran reported that he got along well with his family, 
and attended church two or three times per week.  He 
indicated that religion brought some consolation and peace in 
his life.  He denied a history of violence.

Upon examination, psychomotor activities were normal; the 
veteran was noted to be well groomed and in casual attire.  
His behavior was cooperative and polite.  His speech was 
clear, coherent, and relevant. His thoughts were goal-
directed.

The veteran admitted to splitting suicidal ideas for a long 
time, but the deterring factors have been his desire to live 
and his responsibility to his family.  He also had thoughts 
of hurting his former son-in-law in defense of his daughter 
and himself.  He had no plan or intent to hurt anyone.

The veteran denied audiovisual hallucinations.  He had some 
auditory perceptions of tank noises during his flashback 
episodes.  The examiner noted no delusional ideas, but the 
veteran was distrustful of the government.  Affect was 
appropriate, and mood was labile.  Cognitive functions were 
grossly preserved.

The diagnosis on Axis I was that of PTSD, chronic.  A GAF 
score of 50 was assigned, indicative of serious impairment in 
social and occupational functioning.  

Testimony of the veteran at a hearing before the undersigned 
Member of the Board in June 2002 was to the effect that he 
continued having symptoms of disturbed sleep, nightmares, 
heightened startle response, intrusive thoughts, and memory 
problems.  The veteran also testified that he relied on his 
wife's assistance for his personal hygiene, and that he still 
became irritable and angry and lashed out at family members.


B.  Legal Analysis 

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

A 30 percent evaluation is warranted for PTSD when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and 
psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  

A 50 percent rating requires that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411, effective prior to Nov. 7, 1996.

The regulations for evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695- 
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other psychiatric rating terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c) (West 1991).

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996, PTSD is rated as follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.-50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

In this case, the evidence shows that the veteran had been 
attending group psychotherapy sessions for PTSD regularly 
since 1998 and had received medications for treatment of 
PTSD.  A report of the 2001 VA examination reflects few 
abnormal clinical findings and moderate to at times severe 
symptomatology attributed to PTSD.  

Although the veteran had been employed immediately post-
service at a coal mine for over 17 years, he no longer works 
and has been unemployed since the middle-to-late 1990's.  A 
GAF score of 50 was most recently assigned, indicative of 
serious impairment in occupational functioning (e.g., 
conflicts with peers and co-workers); however, the Board 
finds the record to reflect no more than moderate impairment 
in social functioning (e.g., a few friends).  

The evidence overall shows that the service-connected 
disability picture more nearly approximates that of 
occupational and social impairment with reduced reliability 
and productivity, and considerable impairment in establishing 
and maintaining effective or favorable relationships with 
people.  This evidence in the Board's opinion is reflective 
of moderate symptomatology and supports the assignment of no 
more that a 50 percent rating based on either set of rating 
criteria.  

The medical evidence does not indicate the presence of 
obsessional rituals, illogical or obscure speech, near-
continuous panic or depression, spatial disorientation, or 
other manifestations that produce severe impairment in the 
ability to obtain and retain employment that would warrant a 
rating higher than 50 percent.  

Accordingly, the Board finds that a 50 percent rating for the 
service-connected PTSD under Diagnostic Code 9411, under 
either the old or new version, best represents his current 
disability picture.  

The Board finds that the veteran's ongoing treatment for PTSD 
has appeared to help with regard to activities of daily 
living and with the handling of his anger.  Although the 
veteran has reported increasing problems with memory loss 
over the years, the overall evidence does not demonstrate 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.  

The RO has considered the propriety of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001), finding that 
exceptional or unusual circumstances such as frequent need 
for hospitalization or marked interference with employment 
were not present to a degree warranting submission of the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  The Board agrees.  Such 
circumstances are neither shown nor alleged.

Accordingly, the Board finds that the evidence shows that the 
level of impairment due to the service-connected PTSD 
supports the assignment of a 50 percent rating.  Moreover, 
inasmuch as one VA examiner noted the veteran's mood as being 
depressed with "flat affect" back in August 1995, the Board 
also finds that the evidence shows that this level of 
impairment due to the service-connected PTSD has existed 
since the effective date of the claim.  Fenderson, 12 Vet. 
App. 119.  Accordingly, a "staged" rating is not indicated.

In reaching this decision, the Board has resolved any doubt 
in favor of the veteran.


ORDER

An initial rating of 50 percent is granted for PTSD, 
effective the date of the grant of service connection.




		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

